Citation Nr: 0524833	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-00 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for primary multiple 
substance abuse.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

3.  Entitlement to service connection for multiple substance 
abuse claimed as secondary to an innocently acquired 
psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from October 1972 to 
April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in June 2005.  

The issues of service connection for an innocently acquired 
psychiatric disorder and multiple substance abuse claimed as 
secondary to an acquired psychiatric disorder are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDING OF FACT

The veteran is shown to have used marijuana during service 
and to have received treatment for drug and alcohol abuse 
thereafter.  



CONCLUSION OF LAW

The claim of service connection for primary multiple 
substance abuse must be denied by operation of law.  38 
U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.102, 3.301, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by the November 2002 and January 2003 letters; a 
November 2003 Statement of the Case; and a March 2004 
Supplemental Statement of the Case, the veteran and his 
representative have been notified of the evidence needed to 
establish the benefit sought.  

The veteran has been advised via the letters and the March 
2004 Supplemental Statement of the Case regarding submitting 
all relevant record in his possession and regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the service personnel records show that, 
in January 1973, the veteran underwent disciplinary 
proceedings for the use of marijuana.  

In May 1980, the veteran was diagnosed as having multiple 
drug abuse.  

In June 2003, chronic adjustment disorder with depressed mood 
versus major depression (not volunteering PTSD symptoms) was 
diagnosed as was a history of alcohol abuse and marijuana 
use, rule out abuse.  

In November 2003, the veteran's substance abuse was said to 
be in remission.  

In December 2003, depression as well as alcohol and marijuana 
abuse were diagnosed.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to 
alcohol and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  


Discussion

The veteran is shown to have used marijuana in service on at 
least one occasion.  The postservice evidence also shows 
treatment of multiple substance abuse and alcohol abuse.  
Marijuana use has been mentioned in recent treatment records.  
It is unclear whether such use/abuse is in remission.  

Regardless of the foregoing, service connection for primary 
substance abuse per se cannot be granted, to the extent that 
it exists, on the best that it is considered to be the result 
of the veteran's own willful misconduct.  Hence, the 
veteran's claim must be denied under these circumstances.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1, 3.301, 3.303.  


ORDER

The claim of service connection for primary multiple 
substance abuse is denied.  


REMAND

The veteran relates the onset of his psychiatric problems to 
being falsely accused and prosecuted for crimes during his 
period of military service in Germany.  The veteran testified 
at the recent hearing that he had difficulty adjusting to 
life after he was labeled as being a criminal in service.  
Reportedly, he began drinking and taking drugs after that 
experience in service.  

The RO should attempt to obtain the medical records referable 
to treatment rendered the veteran for any claimed psychiatric 
disorder since service.  

The RO should also schedule the veteran for a VA psychiatric 
examination in order to ascertain the nature and likely 
etiology of any claimed psychiatric disorder.  

In light of the veteran's hearing testimony, the Board defers 
further action with respect to matter of secondary service 
connection for multiple substance abuse pending completion of 
the development requested hereinbelow.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him supply information pertaining to all 
treatment received for his claimed 
psychiatric disorder since service.  
Based on his response, the RO should 
undertake to obtain copies of all 
clinical records from any identified 
treatment source.  

2.  The RO should make another attempt to 
secure other service personnel records 
through official channels in order to 
confirm the veteran's assertions of being 
charged and prosecuted for crimes while 
serving in Germany.  Requests and 
responses thereto should be documented in 
the claims file.  

4.  Next, the RO should schedule and VA 
psychiatric examination for the purpose 
of determining the nature and likely 
etiology of the claimed psychiatric 
disorder.  The claims file must be made 
available for review by the examiner 
prior to the requested examination.  
Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran currently suffers from innocently 
acquired psychiatric disability that at 
least as likely as not had its clinical 
onset during his period of active 
service.  A rationale for all opinions 
and conclusions must be provided.  

5.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


